t c memo united_states tax_court ralph howell petitioner v commissioner of internal revenue respondent docket no filed date nicholas e christin for petitioner timothy maher for respondent memorandum opinion vasquez judge petitioner submitted to the internal_revenue_service irs a request for abatement of interest relating to his and income_tax liabilities respondent denied the request the issue for our determination is whether respondent abused his discretion under sec_6404 by failing to abate assessments of interest relating to petitioner’s and taxable years background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in florida i amcor partnership proceedings petitioner invested in separate tax_shelter partnerships sponsored and operated by amcor capital inc amcor in each of the years and petitioner filed a form_1040 u s individual_income_tax_return for each of the years reporting substantial losses attributable to his amcor partnership investments in each year respondent accepted petitioner’s and returns as filed during the 1980s and 1990s respondent pursued extensive civil and criminal investigations into the operation of amcor and all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated and all rule references are to the tax_court rules_of_practice and procedure after receiving an extension of time to file petitioner timely filed his return petitioner filed his and returns a few days after the end of extension periods respondent granted its related partnerships in march of in connection with respondent’s criminal investigation into amcor’s operations and pursuant to a search warrant respondent entered an amcor office and seized materials relating to the operation of amcor’s tax_shelter partnerships respondent did not return the materials he seized from the search until the united_states never brought criminal charges against amcor or its related partnerships however between and respondent issued separate notices of final_partnership_administrative_adjustment fpaas to the tax matters partners tmps of several amcor partnerships including those partnerships in which petitioner invested respondent determined that the amcor partnerships had claimed several deductions to which they were not entitled resulting in millions of dollars of tax adjustments the tmps of several amcor partnerships including the partnerships in which petitioner invested petitioned this court for review of the adjustments made in the fpaas those cases were litigated together and decisions in the cases were entered on date those decisions became final on or about date the decisions that pertain to the amcor partnerships in which petitioner invested include inter alia for some of the history of amcor and the investigation into its operations see for example crop associates-1986 v commissioner tcmemo_2000_216 substantial reductions in claimed deductions the parties to those cases stipulated that the partnerships entered into transactions that lacked economic_substance and created substantial distortions of partnership income ii respondent’s correspondence with petitioner in a letter dated date respondent notified petitioner of a discrepancy between the amount of loss reported on petitioner’s schedule_k-1 partner’s share of income credits deductions etc for agri-venture fund an amcor partnership in which petitioner had invested during and the amount petitioner reported on his return for petitioner responded by a letter dated date in which he advised respondent that to the best of my knowledge the statute of limitation has expired as to all personal partnership or other items reported on my tax_return respondent replied to petitioner in a letter dated date as noted supra respondent had previously issued fpaas to the tmps of all of the amcor partnerships in which petitioner participated and they had already petitioned this court for review of the adjustments made therein in relevant part the letter dated date read as follows agri-venture fund is in appeals at the present time since the examination is not completed the statute remains open per sec_6221 the tax treatment of any partnership_item shall be determined at the partnership level therefore the statute on your return remains open for any adjustment resulting from the examination of agri-venture fund by three letters dated date respondent issued forms 4549a income_tax examination changes to petitioner concerning his and tax years the forms 4549a showed increases in tax of dollar_figure for dollar_figure for and dollar_figure for the adjustments shown in the forms 4549a all resulted from differences between the amounts of amcor partnership losses petitioner reported on his and tax returns and the amounts of losses ultimately allowed to those partnerships at the close of partnership-level litigation in this court on or about date petitioner mailed to respondent three executed forms 4549a and checks for the amounts of the increases in tax shown on the forms 4549a on date respondent posted petitioner’s payments towards his deficiencies and assessed additional taxes in the amounts paid respondent simultaneously assessed interest for each year on date petitioner submitted three form sec_843 claim_for_refund and request for abatement pertaining to his and taxable years on his form sec_843 petitioner requested interest abatement with regard to interest that accrued on his and deficiencies during and after date by separate letters dated date respondent denied petitioner’s requests for interest abatement respondent concluded inter alia that petitioner did not meet the requirements of sec_6404 and that petitioner could not challenge the extensions of the period of limitations on assessment of amcor partnership items in his individual capacity on date respondent issued a letter entitled full disallowance--final determination to petitioner denying petitioner’s request for interest abatement in relevant part that letter stated we regret that our final_determination is to deny your request for an abatement of interest we had to deny your request for the following reason s we did not find any errors or delays on our part that merit the abatement of interest in our review of available records and other information for the period requested on date petitioner petitioned the court for review of respondent’s determination opinion i sec_6404 pursuant to sec_6404 as it applies in this case the commissioner may abate the assessment of interest in two the parties did not submit a copy of respondent’s date letter disallowing petitioner’s request for interest abatement with regard to his deficiency but the parties stipulated that the contents of that letter were identical in all respects to the letters disallowing petitioner’s requests for interest abatement with regard to his and deficiencies situations when a deficiency is attributable to an error or delay by an officer_or_employee of the irs in performing a ministerial_act or when interest is assessed on any payment of certain taxes including income_tax to the extent that an error or delay in such payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act an error or delay by an officer_or_employee of the irs shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment id a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date a in sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1457 to permit the commissioner to abate the assessment of interest attributable to irs errors or delays in performing both managerial and ministerial acts the amendment applies to interest accruing with respect to deficiencies for taxable years beginning after date and therefore does not apply to the matter before us final regulations under sec_6404 were issued on date and contain the same definition of a ministerial_act as do the temporary regulations see sec_301_6404-2 proced continued decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act id even where errors or delays are present the commissioner’s decision to abate interest remains discretionary see sec_6404 mekulsia v commissioner tcmemo_2003_138 affd 389_f3d_601 6th cir when congress enacted sec_6404 it did not intend the provision to be used routinely to avoid payment of interest rather congress intended abatement of interest to be used only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 ii standard of review and burden_of_proof when reviewing the commissioner’s determination not to abate interest we apply an abuse_of_discretion standard see sec_6404 camerato v commissioner tcmemo_2002_28 the taxpayer bears the burden_of_proof with respect to establishing an abuse_of_discretion see rule a in order to prevail the taxpayer must establish that in not abating interest the commissioner exercised his discretion arbitrarily capriciously continued admin regs the final regulations generally apply to interest accruing on deficiencies or payments of tax described in sec_6212 for taxable years beginning after date and do not apply to the years at issue in this case see sec_301 d proced admin regs or without sound basis in fact or law 113_tc_145 112_tc_19 iii analysis petitioner alleges that respondent engaged in several forms of ministerial error or delay petitioner first alleges that during respondent’s criminal investigation of amcor respondent was in full possession of the records necessary to issue a tax_deficiency but failed to do so regardless of whether respondent possessed the records required to determine petitioner’s deficiencies during respondent’s criminal investigation of amcor the long and winding procedural history of the amcor audit and litigation prevented respondent from making that determination for several years pursuant to sec_6221 the proper tax treatment of petitioner’s amcor-related items was required to be determined at the partnership level pursuant to sec_6225 respondent was prohibited from assessing or collecting petitioner’s deficiencies until the decisions in the amcor partnership cases in this court became final as noted supra that did not occur until date long after respondent returned the amcor records in petitioner has therefore failed to establish that respondent’s delay in assessing petitioner’s deficiencies until the close of amcor-related partnership litigation constitutes error or delay in performing a ministerial_act petitioner also alleges that the imposition of interest is grossly unfair because the amounts of interest assessed now greatly exceed the amounts of the deficiencies as we have noted on several occasions the mere passage of time does not establish error or delay in performing a ministerial_act lee v commissioner supra pincite mekulsia v commissioner supra hawksley v commissioner tcmemo_2000_354 cosgriff v commissioner tcmemo_2000_241 petitioner further alleges that the information regarding the examination status of agri-venture fund contained in respondent’s letter of date was erroneous and its inclusion constituted ministerial error in crop associates-1986 v commissioner supra in answer to the tmp’s allegations that respondent had delayed the litigation of amcor partnership cases we concluded that blame if any for the time it took to proceed to the present posture cannot be laid only at the feet of respondent indeed it appears that the litigation was protracted by among other things sundry claims advanced on behalf of the amcor partnerships none of which was deemed persuasive see 113_tc_198 agri-cal venture associates v commissioner tcmemo_2000_271 crop associates-1986 v commissioner tcmemo_2000_216 in his second amended petition petitioner alleges that an additional letter from respondent dated date contained similar erroneous information petitioner attached a copy of that letter to his second amended petition but no copy of the letter was entered into evidence documentary material attached to a petition is not evidence greengard v continued from the record before us it appears that respondent’s statement that agri-venture fund is in appeals at the present time may have been incorrect as respondent notes although respondent had previously issued an fpaa to the tmp of agri- venture fund for the year at issue it is possible that a settlement offer in the case was being considered at the appeals_office level nothing in the record indicates that this is not so in any event we conclude that petitioner has not demonstrated that the accrual of any interest is attributable to the above statement in respondent’s letter of date even if we assume that respondent’s statement was in error in order to qualify for relief pursuant to sec_6404 a taxpayer must demonstrate a direct link between the error or delay and a specific period during which interest accrued guerrero v commissioner tcmemo_2006_201 braun v commissioner tcmemo_2005_221 respondent’s error has not been shown to have caused the accrual of any interest although the case of agri-venture fund may not have been in appeals when continued commissioner 29_f2d_502 7th cir affg 8_bta_734 pallottini v commissioner tcmemo_1986_530 moreover in a fully stipulated case such as the matter before us we consider those matters not contained in the stipulations to be without support in the record miyamoto v commissioner tcmemo_1986_313 we therefore do not consider the contents of the letter attached to petitioner’s second amended petition we note however that consideration of the letter would not alter our conclusions in the matter before us respondent issued the letter of date the case was before this court when the letter was issued as the letter correctly noted the period of limitations on assessment of deficiencies in petitioner’s taxes was consequently suspended see sec d petitioner has not shown that respondent’s letter of date caused any accrual of interest that is attributable to error or delay in performing a ministerial_act petitioner further contends that the error contained in respondent’s letter of date provides an independent basis for the abatement of interest pursuant to sec_6404 generally speaking sec_6404 allows for the abatement of penalties and additions to tax and not of assessments of interest see sec_301_6404-3 proced admin regs petitioner’s argument regarding sec_6404 is therefore unfounded finally petitioner argues that respondent lost some of the documents that respondent seized in march of from amcor’s office and that respondent returned other documents in a state of disarray petitioner appears to argue that respondent is collaterally estopped from denying such facts pursuant to sec_6404 does allow for abatement of interest imposed with respect to any penalty or addition_to_tax see sec_301_6404-3 proced admin regs such interest is not at issue in the matter before us statements in the u s court_of_appeals for the fifth circuit’s opinion in the case of another amcor investor 467_f3d_864 5th cir affg 335_fsupp2d_743 e d tex dollar_figure the relevant portion of the court of appeals’ opinion reads as follows the irs did not return the partnerships’ books_and_records until and when the irs did return them some had been lost and the remainder were in disarray id pincite the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is ‘actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation ’ 109_tc_235 quoting 440_us_147 the following five conditions must be satisfied before application of issue preclusion in the context of a factual dispute the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against petitioner does not appear to request that the court take judicial_notice of the facts in 467_f3d_864 5th cir we note however that taking judicial_notice would be inappropriate in this matter see abelein v commissioner tcmemo_2007_24 parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision and the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation 90_tc_162 affd 904_f2d_525 9th cir the statement in the court of appeals’ opinion in beall does not establish that respondent failed to return documents or that respondent returned other documents in disarray first petitioner was not a party to the dispute in beall second as respondent correctly notes the court of appeals’ opinion in beall related to the review of a district court’s decision to grant a motion of respondent’s that was treated as a motion to dismiss for failure to state a claim upon which relief could be granted pursuant to rule b of the federal rules of civil procedure pursuant to that rule a claim may be dismissed when a plaintiff fails to allege any set of facts in support of his claim which would entitle him to relief and the court accepts as true the well-pled factual allegations in the complaint and construes them in the light most favorable to the plaintiff beall v united_states f_supp 2d pincite quoting 296_f3d_376 5th cir internal citations removed applying this standard both the district_court and the court_of_appeals were required to accept the plaintiffs’ factual allegations as true regardless of their veracity consequently the question of whether respondent’s agents or employees lost some documents and returned others in disarray was not actually litigated in beall and collateral_estoppel does not apply to the factual assumptions in beall the parties have not stipulated the relevant factual assumptions in beall petitioner has therefore not established that respondent lost some amcor records and returned others in disarray in pursuit of respondent’s criminal investigation of amcor we conclude that respondent’s denial of petitioner’s request for interest abatement was not arbitrary capricious or without sound basis in fact or law in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
